Citation Nr: 0302482	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  95-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
left leg disability.

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left foot disability.

3.	Entitlement to an increased evaluation for residuals of 
colostomy, well-healed lower mid-line scars, with fistula, 
currently rated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to June 
1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1993 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
compensable evaluation for residuals of a colostomy and also 
denied service connection for left leg disability.  
The veteran has also completed an appeal from a July 1996 
rating decision which denied entitlement to compensation 
under 38 U.S.C. § 1151 for left foot disability allegedly 
resulting from a broken hypodermic needle tip being left in 
the left foot at the first interphalangeal joint.  

In reviewing the procedural history of this case, the Board 
observes that the claim for an increased evaluation was 
remanded to the RO by the Board in an August 13, 1997, 
decision for further development, to include obtaining 
identified private treatment records, VA medical records, and 
a VA examination.  While in remand status, the RO granted an 
increased evaluation of 10 percent for this condition, 
effective May 16, 1997, by rating decision in October 1999.  
In a July 2000 decision, the Board denied entitlement to a 
compensable evaluation prior to May 16, 1997, and also denied 
entitlement to an evaluation in excess of 10 percent from May 
16, 1997.  The Board now notes that the Conclusions of Law in 
that decision contained an apparent misstatement indicating 
that an evaluation in excess of 10 percent prior to May 16, 
1997, was denied.  However, the narrative portion of the 
decision clearly indicates that the Board found that the 
evidence preponderated against an increase from the current 
noncompensable evaluation for that period.  Also, the Order 
in that decision indicated that all issues on appeals were 
denied.  In any case, that decision has been vacated by the 
United States Court of Appeals for Veterans Claims (Court).  
Therefore, the issues are as stated on the title page.  As 
indicated, the veteran appealed the July 12, 2000, Board 
decision to the Court.  

In April 2001, the Court granted the Secretary of VA's 
"Motion for Remand and to Stay Proceedings" and vacated the 
Board's decision, remanding the matter to the Board for 
readjudication, pursuant to enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2002).  The veteran appealed this determination 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In a per curiam decision on December 5, 
2001, the Federal Circuit dismissed the appeal for lack of 
jurisdiction, as the decision of the Court was not final.  

In the August 13, 1997, Board decision, the Board also found 
that no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a left 
leg disability.  The veteran appealed this claim to the Court 
and in November 1998, the Court vacated this decision, 
pursuant to the recent decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), and remanded the claim to the Board.  
On July 22, 1999, the Board remanded the claim to the RO for 
further development, to include obtaining VA medical records, 
and for readjudication pursuant to Hodge and subsequent case 
precedent.  The case was returned to the Board in July 2000 
and the Board found that new and material evidence had been 
submitted, reopened the claim, but denied the claim as not 
well grounded, pursuant to the law and regulations in effect 
at that time.  As with the claim for an increased evaluation, 
detailed infra, the Court vacated the July 12, 2000, Board 
decision and an appeal to the Federal Circuit was dismissed.  
Therefore, this issue is now again before the Board.  

Finally, the issue of entitlement to compensation for a left 
foot disability, pursuant to 38 U.S.C.A. § 1151, was first 
before the Board in the July 12, 2000 decision and was 
denied.  This issue was also subject to the Order to vacate 
and remand by the Court in April 2001.  


FINDINGS OF FACT

1.	By rating decision dated in February 1986, the RO denied 
service connection for left leg disability; a notice of 
disagreement was not received to initiate an appeal from 
that determination.

2.	Certain evidence received subsequent to the February 1986 
rating decision is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for left leg disability.

3.	The veteran left leg disability, variously diagnosed, was 
not manifested during the his active duty service, nor is 
current left leg disability otherwise related to such 
service or to a service-connected disability. 

4.	The 5 millimeter linear metallic object, lodged near the 
tip of the first interphalangeal joint on the left foot, 
is not the result of VA hospitalization, medical or 
surgical treatment, or examination.  

5.	Prior to May 16, 1997, the veteran's residuals of a 
colostomy (as the result of a perforated colon) included 
non-tender, well-healed abdominal scars.

6.	Beginning May 16, 1997, the veteran's residuals of a 
colostomy were productive of a fistula on the right side 
of the mid-line old incisional scar with tenderness at the 
scar site and occasional serosanguineous drainage from the 
fistula.  


CONCLUSIONS OF LAW

1.	The February 1986 rating decision which denied entitlement 
to service connection for left leg disability is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.	New and material evidence having been received, the claim 
of entitlement to service connection for left leg 
disability is reopened.  38 U.S.C.A. §§ 5108, 5103A(f) 
(West 1991 & Supp. 2002), 38 C.F.R. § 3.156(a) (2001).

3.	Left leg disability was not incurred in or aggravated by 
the veteran's active duty service, nor is left leg 
disability proximately due to or the result of his 
residuals of colostomy for which he has been awarded 
compensation under 38 U.S.C.A. § 1151.  38 U.S.C.A. 
§§ 1110, 1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).

4.	The veteran's left foot disability was not a result of 
hospitalization, medical or surgical treatment, or VA 
examination.  38 U.S.C.A. § 1151 (prior to Oct. 1, 1997); 
38 U.S.C.A. § 5107 (West 1991 and Supp. 2002); Brown v. 
Gardner, 115 S. Ct. 552 (1994); 38 C.F.R. § 3.358 
(effective March 16, 1995).

5.	The criteria for entitlement to a compensable evaluation 
for residuals of colostomy, prior to May 16, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.20, 4.114, 4.118, Diagnostic 
Codes 7803, 7804, 7806, 7330 (2002). 

6.	The criteria for entitlement to an evaluation in excess of 
10 percent for residuals of colostomy, from May 16, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.20, 4.114, 4.118, 
Diagnostic Codes 7803, 7804, 7806, 7330 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7806 
(eff. Aug. 30, 2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 

As noted in the Motion of the Secretary before the Court, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
reopening a claim for service-connected disability benefits 
and for entitlement such benefits on the merits.  VA has also 
notified the veteran by letter dated in September 2002 of 
which portion of that information and evidence, if any, is to 
be provided by him and which portion, if any, the Secretary 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, Board decisions, and 
appellate actions, have more than informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes VA and private 
treatment records, reports of hospital, VA examination 
reports, and numerous statements and argument from the 
veteran.  The veteran has repeatedly argued against further 
development/remand (including by appeal to the Federal 
Circuit), stating that such is merely a tactic by VA to delay 
a final decision on his claims.  Further, the veteran has not 
identified any further available medical evidence that would 
be relevant to his claims.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Finally, the Board finds 
that the record as it stands includes sufficient competent 
evidence to allow for review of the veteran's appeal without 
further development of the evidence.  38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, no further action 
is necessary to assist the veteran with the claim. 

As all development and assistance available under the VCAA 
has been provided to the veteran, merely reiterating that VA 
would provide such assistance and informing the veteran of 
the relative duties of VA and himself would serve only to 
further delay final resolution of these claims.  As noted 
above, the veteran has repeatedly argued against such delay 
for procedural purposes and believes such are done solely to 
delay his claims.  In the example of providing further notice 
to this veteran of this specific provisions of the VCAA, he 
would be correct.  It is clear from the record that the 
veteran is aware of what is necessary for his particular 
claims and he cites regularly to the applicable regulations 
and laws, including recent changes.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran for further argument as the Board's consideration of 
the new law and new regulations in the first instance does 
not prejudice him.  See generally Sutton v. Brown, 9 Vet.App. 
553 (1996); Bernard v. Brown, 4 Vet.App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



II.  Left Leg Disability.

New and Material Evidence

The record shows that a claim of entitlement to service 
connection for left leg disability was denied by rating 
decision in February 1986.  At that time, the veteran claimed 
that he suffered from left leg disability secondary to 
residuals of a colostomy, which had been found to be due to 
VA medical treatment under 38 U.S.C.A. § 1151.  The left leg 
disability claim was denied on the basis that there was no 
diagnosis of left leg disability.  The veteran was informed 
of the decision and furnished notice of appellate rights and 
procedures, but he did not initiate an appeal by filing a 
timely notice of disagreement.  Therefore, the February 1986 
rating decision became final as to the evidence of record at 
the time.  38 U.S.C. § 4005(c) (1982) (38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2002)). 

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
denied, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The evidence which was of record at the time of the February 
1986 rating decision included VA hospitalization and 
outpatient treatment records and the veteran's statements.  
The evidence reflects that in December 1975 the veteran 
underwent a colostomy, and in February 1976, he underwent a 
re-anastomosis of colostomy.  At that time, neurological 
examination was within normal limits.  In August and 
September 1977, he complained of progressive left-sided 
weakness and hypesthesia, which the treating physician 
attributed possibly to carcinomatous origin or depression.  A 
hospital summary in September 1997 noted a history of 
progressive weakness and numbness on the left side of the 
body, over the previous 12-15 months.  A diagnosis of left 
hemiparesis, etiology uncertain (most likely glioma) was 
provided.  Treatment records from September to November 1977 
reflect a left hemiparesis of uncertain etiology, suspected 
to be slow growth glioma on the right parietal lobe.  A CT 
scan showed no tumor or pressure.  A March 1978 report of 
hospitalization noted that in October 1977 a small area 
around the motor cortex with profusion had been found, with a 
history of seizure prior to this, a 20 year history of 
transient left body deficit, and that physical examination on 
admission was rather inconsistent and suggested some left 
body weakness and sensory loss that did not appear to change 
during the hospitalization.  The report also indicated that 
an EEG conducted during the hospital course demonstrated no 
seizure activity. 

VA outpatient treatment records reflect the veteran's report 
of left-sided weakness since 1976, his complaints of left leg 
and ankle weakness and pain in October 1984, with a history 
of left leg pain a long time before surgery, no edema or 
discoloration of the left leg in March 1985, and negative X-
ray findings of the left knee in 1985.  In September 1985, 
the veteran complained of left knee pain and was found upon 
examination to have tenderness, with otherwise unremarkable 
findings.  

Based on this evidence, the RO, in a February 1986 rating 
decision, found that there was no medical evidence of a 
current diagnosis of left leg disability which was related to 
residuals of colostomy (which had earlier been found to be 
due to VA medical treatment under 38 U.S.C.A. § 1151).  The 
February 1986 rating decision therefore denied service 
connection for left leg disability. 

The pertinent additional evidence submitted since the 
February 1986 rating decision includes multiple statements by 
the veteran, a discharge summary of private hospitalization, 
VA summaries of hospitalization, and a private report of 
examination. 

A discharge summary of private hospitalization from St. John 
Medical Center, dated April 29 of an unspecified year, 
received in February 1989, reflects that the veteran was 
admitted with complaints of leg pains, reported to have been 
of three-weeks duration, progressively worse, with a 
longstanding history of leg pains on the same side since 
1974.  Clinical findings were negative, and the diagnosis was 
possible sciatica.  

A VA hospital summary, dated in May 1992, reflected 
diagnoses, which included degenerative joint disease of the 
left leg.  A VA outpatient treatment entry in September 1992 
noted that the veteran had been seen for left leg evaluation 
in March 1991 and April and May 1992, with a proposed 
diagnosis of sciatica with degenerative joint disease, and 
that the veteran reported pain since 1975 which had been 
increasing in intensity, with increasing stiffness.  The 
resulting impression was chronic low back pain with history 
of sciatica.  A September 1992 outpatient treatment entry 
included diagnoses of degenerative joint disease to multiple 
joints, low back pain, and left lower extremity pain.  A VA 
outpatient treatment entry in February 1993 included a 
diagnosis of degenerative joint disease.  In May 1994, the 
veteran reported continuous pain in the left leg.  In April 
1995, after testing, the veteran was diagnosed with probable 
stenosis with collateral circulation in both calves and right 
thigh.  

The veteran's multiple written statements include reports of 
left leg symptomatology since the mid-1970's (including a 
time line of treatment for various disabilities), as well as 
current left leg symptomatology, and include his assertions 
that such currently diagnosed disabilities such as sciatica 
and degenerative joint disease were related to his service-
connected colostomy.  The veteran wrote that he was 
hospitalized in 1983 for intermittent pain in locations 
including his left leg that were compatible with diverticula 
from his colon condition. 

A private examination report dated in September 1999, by 
Milton Klein, D.O., reflects complaints of left below-the-
knee "numbness" which began in 1974, and findings of 
diffuse giveway of the left lower extremity, with severe 
diffuse impairment of sensation.  The resulting impressions 
included chronic intractable distal left lower extremity 
paresthesias. 

In August 2002, the veteran submitted a June 2002 report from 
Dr. Klein noting complaints of left ankle instability.  The 
Board notes that the veteran provided a history to Dr. Klein 
of service in the U.S. Marine Corps in the Pacific Theater 
from 1939 to 1943.  The veteran's service records show 
service in the U.S. Navy (in fact in previous correspondence, 
the veteran objected vehemently to the VA's 
mischaracterization of his service as in the U.S. Army and 
pointed out that he had served in the U.S. Navy.)  Further, 
the veteran served only seven months from November 1943 to 
June 1944.  The veteran had covered this "Social History" 
section, noting such was "confidential.  

Dr. Klein provided impressions of chronic left hemiparesis 
with progression involving the left lower extremity, left 
foot drop, and associated gait disability.  The physiatrist 
stated that the veteran had a greater degree of disability 
due to the combination of the chronic left great toe foreign 
body with aggravation of a pre-existing left lower extremity 
sensory/motor impairment and a recent onset of increased 
degree of left lower extremity weakness with foot drop and 
gait disability.  

The Board finds that the evidence received since the February 
1986 RO decision is so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Specifically, several medical records received of record 
since February 1986 do show medical diagnoses of left leg 
disability.  As the February 1986 rating decision appears to 
have been based on the fact that there was no diagnosis of 
left leg disability of record at that time, the newly 
received evidence should be viewed as new and material.  The 
veteran's claim has therefore been reopened.  

Merits of the Claim for Service Connection for a Left Leg 
Disability

At this point, the Board notes that the veteran has been 
furnished notice of laws and regulations applicable to claims 
for both direct and secondary service connection.  Further, 
he has through his statements and pleadings advanced argument 
as to the merits of his underlying service connection for 
left leg disability claim.  Under these circumstances, the 
Board finds that a de novo review by the Board at this time 
would not result in prejudice to the veteran.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  No useful purpose would be 
served by further delaying appellate review of this issue.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Compensation can be 
awarded for a nonservice-connected disability that 
is aggravated by a service-connected disability for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation, even if the service-
connected disability is not the proximate cause of the 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448-449 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
274 F.3d 1361, 1366 (Fed. Cir. 2001).

There is no medical evidence of record to link a currently 
diagnosed left leg disability (including diagnoses of 
sciatica or degenerative joint disease) to the veteran's 
service or to the service-connected residuals of colostomy.  
For example, a May 1979 VA summary of hospitalization 
reflects a diagnosis of left hemiparesis of unknown etiology.  
Although a September 1999 report by Milton J. Klein, D.O. 
included a comment that a chronic left foot foreign body had 
significantly aggravated the pre-existing left lower 
extremity sensory/motor impairment, it did not include an 
opinion relating left leg disability to the veteran's 
residuals of colostomy.  As discussed infra, the left foot 
condition is also not demonstrably related to military 
service or VA treatment.  There is no medical evidence of 
record, which suggests any link between left leg disability 
and the residuals of colostomy.  Further, it is noted that 
there is no evidence that Dr. Klein has reviewed any of the 
veteran's VA medical records and he appears to obtain the 
medical history entirely from the veteran.  The social 
history noted by Dr. Klein as obtained from the veteran 
raises serious questions as to the credibility of any history 
provided to Dr. Klein by the veteran.  

Notwithstanding the veteran's written statements and 
contentions, including that intermittent pain in locations, 
including his left leg were compatible with diverticula from 
his colon condition, there is no medical evidence of record 
to demonstrate a relationship between the veteran's left leg 
disability and his active duty service or service-connected 
residuals of colostomy.  A lay person such as the veteran is 
competent to describe symptoms, but is not competent to offer 
evidence which requires medical knowledge, such as diagnosis 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

The veteran alleges on numerous occasions that he was 
initially hospitalized in November 1975 with left leg 
pain/sciatica, and it was during this hospitalization that 
the perforated colon with resultant colostomy occurred.  The 
veteran states that the focus was turned to the colon problem 
and the left leg disorder was not addressed.  He alleges that 
this change of focus of treatment caused aggravation of 
a treatable condition.  The hospital records from the initial 
hospitalization note no complaints of left leg pain either 
before or after the incurrence of the perforated colon.  In 
addition, there is no medical evidence of record which 
relates the veteran's current left lower extremity disorder 
(left leg disability) to this hospitalization in any way, 
either directly or due to lack of timely treatment.  

II.  38 U.S.C.A. § 1151 Claim.

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, examination, or during a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to or the death of the veteran, is 
entitled to disability or death compensation in the same 
manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151.  

The Board recognizes that interpretation of the requirements 
for compensation under Section 1151, as well as the statute 
itself, have changed in recent years.  In Brown v. Gardner, 
115 S. Ct. 552 (1994), the United States Supreme Court 
held that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection between VA medical treatment and 
additional disability and that VA's interpretation of 38 
U.S.C.A. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow and was not consistent with the 
plain language of the statute.  On March 16, 1995, amended VA 
regulations were published to conform with the Supreme 
Court's decision. 

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in Gardner.  The amendment to 38 U.S.C.A. § 1151 
applies to claims for compensation under that section filed 
on or after October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 
31, 1997).  That amendment does not apply in this case 
because the veteran filed his claim for compensation under 38 
U.S.C.A. § 1151 prior to October 1, 1997.  See VAOPGCPREC No. 
40-97 (Dec. 31, 1997).  All 1151 claims, such as this claim, 
which were filed before October 1, 1997, must be adjudicated 
under the statutory provisions in effect when Gardner was 
reviewed by the Supreme Court, and under the regulatory 
provisions promulgated by the VA on March 16, 1995.

The record includes a number of medical records, including X-
ray films, which document a small retained metallic foreign 
body in the left foot in the area of the first 
interphalangeal joint.  For purposes of analysis the Board 
views such medical evidence as showing that a current 
disability exists.  The question before the Board is whether 
such disability is related to VA treatment.  

The veteran contends that, as a result of VA hospitalization 
or medical or surgical treatment in September 1977, a 
hypodermic needle tip was broken off and left in his left 
foot at the first interphalangeal joint.  The veteran 
contends that, although he has no evidence of this 
incurrence, a 1992 Congressional investigation reported that 
treatment at VA was "rampantly shoddy," and the veteran 
requests the benefit of the doubt on this basis.  A report 
showing systemic difficulties is not sufficient to raise 
doubt in an individual case with no evidence, specific to 
that case, of "shoddy" medical treatment at the time 
alleged.  The hospital summary for treatment in September 
1977 notes no such incident.  In a statement dated in August 
1996, the veteran wrote that the tip of a needle, which was 
still embedded in his left foot had been there since 
hospitalization in September 1977, though not discovered 
until 1992, and that he had been advised that it would do 
more harm than good to remove it. 

X-rays taken during hospitalization in May 1992 revealed a 5 
millimeter linear metallic object near the tip of the first 
interphalangeal joint on the left foot.  A VA general surgery 
consultation in June 1992 reflects the opinion that the 5 
millimeter linear metallic object (foreign body) probably did 
not account for his symptoms of left foot pain and numbness.  

In a statement, received in April 1995, the veteran indicated 
that he was unable to walk more than two city blocks, had 
developed arthritis, and had chronic pain in the left foot 
and all through the left side of his body due to the embedded 
tip of a hypodermic needle in his left foot.  

A private examination report dated in September 1999 by Dr. 
Klein included history given by the veteran of a needle tip 
breaking off in his left foot on September 7, 1977, following 
some type of invasive procedure at a VA hospital, which was 
not discovered until 1992.  Dr. Klein's review of the X-rays 
confirmed a linear opaque thin foreign body located at the 
medial aspect of the first distal interphalangeal joint.  The 
diagnoses included chronic left foot foreign body.  Dr. Klein 
stated that the veteran's chronic left great toe foreign body 
had significantly aggravated the pre-existing left lower 
extremity sensory/motor impairment.  .  

After a review of the evidence of record, the Board finds 
that there is no medical evidence of record that VA 
hospitalization or surgical or medical treatment, resulted in 
additional disability of the veteran's left foot.  The first 
evidence of a metallic foreign body in the veteran's left 
foot is in May 1992, notably nearly 15 years after the 
veteran alleges that it was left there during treatment, and 
there is no evidence that a needle tip in the left foot was 
reported prior to May 1992.  Further, none of the medical 
evidence identifies the foreign body as the tip of a 
hypodermic needle.  It is a 5 millimeter linear object and 
could just as easily be any metal sliver from any source.  
The evidence of record reflects that, in addition to 
treatment at VA, the veteran was treated by private 
physicians prior to May 1992.  With regard to the veteran's 
belief that he incurred a needle tip to his left foot during 
VA surgical or medical treatment in 1977, he has offered no 
supporting medical evidence.  While the veteran is competent 
to testify as to certain matters, he is not competent to 
offer a medical opinion as to causation.  Espiritu, 2 Vet. 
App. at 494-95.  He has not stated that he personally 
witnessed the needle breaking off in his foot.  Notably, the 
veteran although filing numerous statements with VA from 1977 
to 1992, never indicated that a hypodermic needle had been 
broken off in his foot.  Finally, the general surgery consult 
noted that the veteran's left leg and foot symptoms were 
probably not due to the foreign object.  The evidence of 
record preponderates against a finding that any left foot 
disability is related to VA hospitalization, medical or 
surgical treatment, or VA examination.  

The veteran repeatedly argues that Gardner stands for the 
proposition that he does not have to show that the "tip of 
the hypodermic needle" became embedded during treatment at a 
VA facility.  The veteran misinterprets the law.  Gardner 
provided that only a simple causal connection between VA 
medical treatment and additional disability was needed, and 
that evidence of negligence was not necessary.  The VA does 
not provide compensation under 38 U.S.C.A. § 1151 for 
disabilities merely alleged to be incurred during VA 
treatment without at least some evidence that such occurred 
during such treatment.  A causal connection is still 
necessary.  In the instant case such is completely lacking.  
The record is completely void of any medical evidence 
suggesting that the retained foreign body is, in fact, the 
tip of a hypodermic needle and, assuming arguendo that it is, 
that such was imbedded in the veteran's foot during VA 
treatment or hospitalization.  

III. Increased Rating:  Residuals of Colostomy

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two rating shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran was hospitalized at a VA medical facility on two 
occasions in late 1975 for, in part, gastrointestinal 
complaints.  During the course of treatment, the veteran 
suffered a perforation of the bowel.  A colostomy and re-
anastomosis of colostomy were subsequently performed.  By 
Board decision in February 1979, benefits under 38 U.S.C. 
§ 351 (now codified at 38 U.S.C.A. § 1151) were awarded for 
residuals of colostomy due to VA medical treatment.  A 
noncompensable rating was subsequently assigned effective 
from September 1977.  

In his notice of disagreement, received in December 1993, the 
veteran appears to indicate that his chronic indigestion, 
irritable bowel syndrome, chronic peptic ulcer disease, 
diverticular disease of the colon, and duodenal ulcer were 
all the result of the perforation of his colon and resultant 
colostomy.  He also identified external periodic ulceration 
at the site of the colostomy and re-anastomosis.  

It appears from the record that the RO increased the rating 
to 10 percent effective May 16, 1997, based on a May 16, 
1997, medical record which the RO viewed as the first 
evidence of a fistula with drainage.  In this regard, the 
Board observes that the medical evidence prior to May 16, 
1997, refers to well-healed abdominal scars with no reference 
to any tenderness of the scars and no reference to a draining 
fistula.  Medical records in the claims file dated in the 
late 1970's and the 1980's show treatment for various 
disorders, but there are no findings of a draining fistula in 
the abdominal area or complaints of tender or painful scars.  

The May 1997 report, from J. Roberts, M.D., reflected a 
history for the previous 20 years of recurring fistulas tract 
formation in the area next to the incision, which lasted 3 to 
4 days.  Examination revealed an incision below the umbilicus 
midline left lower quadrant 3 centimeters from the midline 
small tract, with abdomen tender to palpation, and fistulous 
tract appeared clean.  The resulting impression was recurrent 
post-surgical fistula for 20 years.  

A December 1997 report of computed tomography (CT) scan of 
the abdomen and pelvis showed a three-centimeter right 
adrenal mass with differential diagnosis of adrenal adenoma 
versus metastasis.  The scan also noted a medially positioned 
left colon, most likely post-surgical and subtle enhancement 
in the subcutaneous tissue  of the medial-abdominal surgical 
scar.  A differential diagnosis of subtle fistula from small 
bowel to subcutaneous tissue versus enhancing vessel.  

At a May 1998 VA compensation examination, the veteran 
reported drainage from the incision area of the abdomen on 
and off since 1976, and continually since 1997.  The examiner 
noted a history, which included findings of a fistula 
extending from the small intestine to the abdominal wall, 
which had chronic drainage.  Examination revealed a fistula 
to the right lower aspect of the midline old incisional scar, 
about 1/2 centimeter in size, with no drainage, with tenderness 
on the right side of the abdomen.  There was some dry 
serosanguineous material at the site of the fistula.  
A diagnosis of abdominal pain of undetermined etiology was 
reported.  

A report from Ricardo Raymundo, M.D., dated in March 1999, 
reflects that he saw the veteran in February 1999 for a 
chronic drainage of a wound on the anterior abdominal wall.  
In a September 1999 letter, Dr. Raymundo reported that the 
veteran continued to have drainage from a previous abdominal 
incision, which was probably secondary to a non-absorbable 
suture at the fascial level.  

An outpatient treatment entry dated in February 1999 
reflected findings of abdominal tenderness at the site of the 
operative scar, and a small lesion, which opened up off and 
on and reportedly exuded pus.  It was reported that such had 
been chronic since 1997.  In March 1999 clinical findings of 
a well-healed abdominal scar, with a small superficial 
opening without drainage at the upper lateral part of the 
scar, were reported.  

A magnetic resonance imaging (MRI) scan in April 2002, 
ordered due to complaints of abdominal pain, noted a right 
adrenal mass, suggesting benign etiology.  Diagnoses on 
outpatient operative record, dictated in July 2002, included 
multiple gastric ulcers in the antrum, angularis and 
prepyloric area of the stomach, diverticulosis of the sigmoid 
and descending colon, anastomotic area was not identified in 
the colon, and grade I internal hemorrhoids.  

The veteran's disability has been rated by analogy under 
Diagnostic Code 7803, which provided for a 10 percent 
evaluation for superficial scars which are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, scars that are 
superficial, tender and painful on objective examination are 
also to be assigned a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  A 10 percent rating is the 
highest available under Diagnostic Codes 7803 and 7804 for 
scars. 

The Board believes that Diagnostic Code 7806 for eczema might 
also be considered by analogy since the veteran's fistula 
involves drainage.  Under that Diagnostic Code, a 
noncompensable rating is awarded where there is slight 
exudation if on a non-exposed surface or small area.  A 
percent rating is provided for exudation involving an exposed 
surface or extensive area, and a 30 percent rating for 
constant exudation.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  

The Board notes that effective August 30, 2002, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the skin.  67 Fed. Reg 
49596-9 (July 31, 2002) (to be codified at 38 C.F.R. § 
4.118).  Because the veteran's claim was filed before the 
regulatory change occurred, the Board must undertake a three-
part analysis:  1) Determine whether the intervening change 
is more favorable to the veteran, which may require 
application of each version of the regulations to the facts 
of the case; 2) If the amendment is more favorable, 
application of that provision to rate the disability for the 
periods from and after the effective date of the regulatory 
change; 3) Application of the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000); See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); 
38 C.F.R. § 3.114(a) (2001).  The Board notes here that the 
veteran was provided a copy of the new regulations in 
September 2002 and afforded the opportunity to submit 
additional argument.  The Board may therefore proceed with 
consideration of the new rating criteria without prejudice to 
the veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

Under the amended Schedule, a maximum 10 percent evaluation 
is warranted for scars, other than head face or neck that are 
superficial and that do not cause limited motion with an area 
of 144 square inches (929 sq. cm) or greater, unstable 
superficial scars, and superficial scars that are painful on 
examination.  The regulations define superficial scars as 
those not associated with underlying soft tissue damage, and 
define an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (eff. Aug. 
30, 2002).  

Under the amended Schedule, eczema is evaluated as 
noncompensable for less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and nor more 
than topical therapy required during the previous 12-month 
period.  A 10 percent evaluation is warranted for at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent but less than 20 percent of exposed areas 
affect or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the previous 
12-month period.  A 30 percent evaluation is assigned for 
20-40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (eff. Aug. 30, 2002).  

The Board also notes that a 30 percent evaluation is 
warranted for a persistent fistula of the intestine with 
slight infrequent, fecal discharge.  38 C.F.R. § 4.114, 
Diagnostic Code 7330.  

After considering the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable rating prior to May 16, 1997.  The evidence 
of record shows that prior to that date the abdominal scars 
were healed and nontender, and there is no persuasive 
evidence of a draining fistula prior to that date.  During 
the course of medical treatment since May 1997, the veteran 
has related to examiners that the drainage has been off and 
on since the surgery in the late 1970's.  However, he voices 
no such complaints to examiners during that period, despite 
the fact that he received medical treatment on numerous 
occasions.  His statements in recent years are not persuasive 
in light of the numerous medical records, which show no 
draining fistula prior to May 1997.  

The veteran contends that this noncompensable evaluation is 
contrary to Section 1151, which allows for "compensation" 
for injuries as a result of VA treatment.  The Board stresses 
that it has been conceded that an injury was incurred during 
treatment in November 1975, and service connection has been 
awarded for the residuals thereof.  However the veteran 
misunderstands Section 1151.  Compensation is provided "in 
the same manner" as if the disability were 
service-connected.  A service-connected disability may be 
awarded a noncompensable evaluation.  In such manner, also, a 
disability granted compensation under Section 1151, may also 
be awarded a noncompensable evaluation.  

Further, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent from May 16, 1997.  As already noted, the current 10 
percent rating is the highest available under previous 
Diagnostic Codes 7803 and 7804 for scars and the amended 
Diagnostic Codes 7802, 7803, and 7804 for scars.  In order to 
warrant a rating in excess of 10 percent under Code 7806, 
there must be evidence of constant exudation, systemic 
therapy of six weeks or more, and involvement of 20-40 
percent of the entire body or of the exposed areas.  In order 
to warrant a rating in excess of 10 percent under Code 7330 
for a fistula, there must be slight infrequent fecal 
discharge.  However, the drainage in this case has been 
described as serosanguineous, not fecal.  Further, the Board 
notes that the amended regulations are not applicable for 
periods prior to August 30, 2002.  

The Board notes that the veteran seeks evaluation for many 
disorders of the digestive system as a residual of the 
perforation of his colon, resulting in the colostomy.  First, 
it is noted that the veteran was already diagnosed with 
digestive disorders prior to the 1975 hospitalization.  In 
fact, this was reason for the hospitalization.  These 
disorders cannot be said, then, to be due to a perforation of 
the colon and colostomy performed.  Second, none of the 
medical records obtained or supplied by the veteran provide 
any opinion that the veteran's currently diagnosed digestive 
disorders were caused by or aggravated by the perforation of 
the colon with resultant colostomy.  The veteran is not 
competent to provide such an opinion.  See Espiritu, 2 Vet. 
App. at 494-95.  The veteran has specifically point to the 
three-centimeter adrenal mass, as related to the perforated 
colon and colostomy.  Again, there is no medical evidence for 
this conclusion.  




ORDER

New and material evidence having been submitted, the claim 
for service connection for left leg disability is reopened.  
To that extent, the claim is granted.

Entitlement to service connection for left leg disability is 
not warranted.  Entitlement to compensation under 38 U.S.C.A. 
§ 1151 for left foot disability is not warranted.  
Entitlement to a compensable rating for residuals of 
colostomy, prior to May 16, 1997, is not warranted.  
Entitlement to an evaluation in excess of 10 percent for 
residuals of colostomy from May 16, 1997, is not warranted.  
To this extent, the appeal is denied.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

